The Industrial Commissioner has appealed from a decision of the Unemployment Insurance Appeal Board, which held that directors of Baldwins-ville Federal Savings and Loan Association are not employees of the association. By consent of the Attorney-General this decision is affirmed. The Industrial Commissioner has appealed from a decision of the Unemployment Insurance Appeal Board, which held that directors of Walden Federal Savings & Loan Association, who are employed as appraisers, are not its employees. The evidence sustains the finding. Decisions in both cases are unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.